Execution Copy

MEMORANDUM

     
TO:
  Dean J. Douglas
 
   
FROM:
  Stock Plan Administration
 
   
DATE:
  October 4, 2005
 
   
SUBJECT:
  Non-Plan Stock Option Grant

You have been granted options to purchase five hundred thousand (500,000) shares
of the Company’s Class “A” Common Stock. Your options were granted by the Board
of Directors on October 4, 2005 (the “Grant Date”), and the exercise price is
$2.491 per share, the fair market value of the underlying Class “A” Common Stock
on the Grant Date.

Your options are subject to the Stock Option Agreement Terms and Conditions (the
“Option Terms and Conditions”) adopted by the Board and attached hereto.

Your options vest as follows:

         
Percentage Vesting
  20 Day Average Closing Price Per Share
 
       
 
       
First 25%
  $ 4.00  
 
       
 
       
Next 25%
  $ 5.75  
 
       
 
       
Next 25%
  $ 7.25  
 
       
 
       
Final 25%
  $ 9.00  
 
       

Your options will vest in pro rata increments based on the 20 day average
closing price per share within the share price bands, provided that in no event
(other than as set forth in clauses (a), (c) and (d) below) shall options held
by you vest with respect to more than one third (1/3rd) of the shares of Class
“A” Common Stock subject to this grant in any single calendar year. To the
extent that, solely as a result of the proviso of the foregoing sentence,
options with respect a number of shares do not vest in a particular calendar
year, such options shall vest on January 1 of the immediately following calendar
year. Price per share will be adjusted for stock splits.

Your options will terminate automatically and without notice (i) if you do not
commence service with the Company as an employee within ninety (90) of the Grant
Date, (ii) if your employment is terminated by the Company for Cause (as defined
in your employment agreement with the Company dated the date hereof, as amended
from time to time (the “Employment Agreement”)), or (iii) thirty (30) days after
you are no longer serving as an employee or a director of the Company, except as
follows:

(a) If your employment is terminated by reason of your death or Disability (as
defined in the Employment Agreement), your options shall become 100% vested on
the date of such termination and shall remain exercisable for a period of twelve
(12) months following your termination date.

(b) other than in connection with a Change in Control (as defined in the
Non-Incentive Stock Option Terms and Conditions) as set forth in subsections
(c) and (d) below, if your employment is terminated by the Company other than
for Cause or by you for Good Reason (as defined in the Employment Agreement),
your options will remain exercisable with respect to the vested portion of the
options as of the date of your termination for a period of eighteen (18) months.

(c) in the event of Change in Control within eighteen (18) months following the
grant date, and your options have not otherwise become vested to a greater
extent, your options shall become vested as to 50% of the total amount thereof.

(d) if your employment is terminated, within three (3) months prior to or within
eighteen (18) months after a Change in Control, by the Company other than for
Cause or by you for Good Reason, your options shall become 100% vested on the
date of such termination and shall remain exercisable for a period of
twenty-four (24) months following your termination date.

You have the right to accept or decline the options granted to you. Please
indicate your decision by checking the ACCEPT or DECLINE box below, and sign and
return this form within 30 days to “Stock Plan Administration” at the Company’s
corporate headquarters in McLean. Your acceptance means that you acknowledge
having reviewed, and that you agree to be bound by the Option Terms and
Conditions and this letter.

ACCEPT X
DECLINE

In addition to the foregoing, the Company hereby requests that you consent to
delivery to you of all prospectuses and other documents required to be delivered
to you by the Company under applicable securities laws by posting such
prospectuses and other documents on the Company Intranet under Investor
Relations/Option Plans. You may revoke this consent at any time by notifying the
Company in writing. The Company still has the right to deliver such prospectuses
or other documents to you in any other manner permitted under applicable law.
Moreover, you may obtain a paper copy of such prospectuses or other documents by
contacting the Company’s Human Resources Department. Please indicate your
decision by checking the CONSENT or DO NOT CONSENT box below.

CONSENT X

DO NOT CONSENT      

If you have any questions regarding the foregoing, please contact LCC Stock
Administration representative Brady Kavulic at 703.873.2691.

Director/Optionee:

Dean J. Douglas     
Print Name

     
/s/ Dean J. Douglas     
  October 4, 2005     
 
   
Signature
  Date

Address:

108 Village SQ #407     
Somers, NY 10589     
     

1

LCC INTERNATIONAL, INC.

NON-PLAN

NON-INCENTIVE STOCK OPTION AGREEMENT

TERMS AND CONDITIONS

October 4, 2005

     
Grant of Option
  The Company hereby grants to you the right and
option (the “Option”) to purchase from the Company,
on the terms and subject to the conditions set forth
in this Stock Option Agreement, the number of shares
of Stock set forth in the Grant Letter. This Option
shall not constitute an incentive stock option
within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). The
date of grant of this Option is the date set forth
as the Date of Grant in the Grant Letter, and is the
date on which the grant of the Option was approved
by the Compensation and Stock Option Committee of
the Board of Directors of the Company (the
“Committee”).
 
   
Vesting
  Your Option grant shall vest based on the vesting
schedule set forth in your Grant Letter; provided,
that, you remain in Service on the relevant vesting
dates. If your Service terminates for any reason
other than a circumstance in which you vest
pursuant to the terms of your Grant Letter, your
will forfeit all Options in which you have not yet
become vested.
 
   
Option Price
  The purchase price (the “Option Price”) for each
share subject to the Option is the exercise price
set forth in the Grant Letter.
 
   
Term
  The Option shall terminate and all rights to
purchase the shares thereunder shall cease upon the
expiration of ten years after the Grant Date, unless
terminated earlier pursuant to another provision of
this Stock Option Agreement.
 
   
Option Period
  You may exercise the Option (subject to the
limitations on exercise set forth in this Stock
Option Agreement), to the extent the Option is
vested and has not terminated. Any limitation on
the exercise of an Option may be rescinded, modified
or waived by the Committee, in its sole discretion,
at any time and from time to time after the Grant
Date of the Option, so as to accelerate the time at
which the Option may be exercised.
 
   

2

     
Limitation on Exercise of Options
  Notwithstanding the foregoing
Sections, in no event may the
Option be exercised: (i) in whole
or in part, after ten years
following the Grant Date, (ii)
following termination of
employment or other relationship
for Cause (as defined in your
Employment Agreement), or (iii)
following termination of
employment or other relationship
except as provided in the Grant
Letter and this Stock Option
Agreement.
 
   
Method of Exercise
  The Option may be exercised to
the extent that shares have
become exercisable hereunder by
delivery to the Company on any
business day, at its principal
office addressed to the attention
of the Committee, of written
notice of exercise, which notice
shall specify the number of
shares for which the Option is
being exercised, and shall be
accompanied by payment in full of
the Option Price of the shares
for which the Option is being
exercised. Payment of the Option
Price for the shares of Stock
purchased pursuant to the
exercise of the Option shall be
made: (i) in cash or by
certified check payable to the
order of the Company; (ii)
through the tender to the Company
of shares of Stock, which shares
shall be valued, for purposes of
determining the extent to which
the Option Price has been paid
thereby, at their Fair Market
Value on the date of exercise; or
(iii) by a combination of the
methods described above. Payment
in full of the Option Price need
not accompany the written notice
of exercise provided the notice
directs that the Stock
certificate or certificates for
the shares for which the Option
is exercised be delivered to a
licensed broker acceptable to the
Company as the agent for the
individual exercising the Option
and, at the time such Stock
certificate or certificates are
delivered, the broker tenders to
the Company cash (or cash
equivalents acceptable to the
Company) equal to the Option
Price plus the amount (if any) of
federal and/or other taxes which
the Company may, in its judgment,
be required to withhold with
respect to the exercise of the
Option. An attempt to exercise
 
   
any Option granted hereunder
 
other than as set forth above
shall be invalid and of no force
and effect. Promptly after the
exercise of an Option and the
payment in full of the Option
Price of the shares of Stock
covered thereby, you shall be
entitled to the issuance of a
Stock certificate or certificates
evidencing such individual’s
ownership of such shares. An
individual holding or exercising
the Option shall have none of the
rights of a stockholder until the
shares of Stock covered thereby
are fully paid and issued to such
individual and, except as
provided in this Stock Option
Agreement, no adjustment shall be
made for dividends or other
rights for which the record date
is prior to the date of such
issuance.
 
   
Transferability
  During your lifetime, only you
(or, in the event of your legal
incapacity or incompetency, your
guardian or legal representative)
may exercise the Option. You may
not transfer or assign this
Option. For instance, you may
not sell this Option or use it as
security for a loan. If you
attempt to do any of these
things, this Option will
immediately become invalid. You
may, however, dispose of this
Option in your will or this
Option may be transferred upon
your death by the laws of descent
and distribution. In addition,
you may transfer this Option
subject to the terms and
conditions contained in this
Agreement (including the vesting
conditions) by gift to one or
more or your Family Members or to
any other entity referred to in
Section 8.10 of the LCC
International, Inc. Amended and
Restated Equity Incentive Plan in
which Family Members (or you) own
more than 50% of the voting
interests.
Except to the extent you have
transferred your Option to a
Family Member or an entity
controlled by you or Family
Members in accordance with the
preceding paragraph, regardless
of any marital property
settlement agreement, the Company
is not obligated to honor a
notice of exercise from your
spouse, nor is the Company
obligated to recognize your
spouse’s interest in your Option
in any other way.
 
   
Requirements of Law
  The Company shall not be required
to sell or issue any securities
under the Option if the sale or
issuance of such securities would
constitute a violation by you,
the individual exercising the
Option, or the Company of any
provisions of any law or
regulation of any governmental
authority, including without
limitation any federal or state
securities laws or regulations.
If at any time the Company shall
determine, in its discretion,
that the listing, registration or
qualification of any securities
subject to the Option upon any
securities exchange or under any
governmental regulatory body is
necessary or desirable as a
condition of, or in connection
with, the issuance or purchase of
securities hereunder, the Option
may not be exercised in whole or
in part unless such listing,
registration, qualification,
consent or approval shall have
been effected or obtained free of
any conditions not acceptable to
the Company, and any delay caused
thereby shall in no way affect
the date of termination of the
Option. Specifically in
connection with the Securities
Act of 1933, as amended (the
“1933 Act”), upon the exercise of
the Option, unless a registration
statement under such act is in
effect with respect to the
securities covered by the Option,
the Company shall not be required
to sell or issue such securities
unless the Committee has received
evidence satisfactory to it that
the holder of such Option may
acquire such securities pursuant
to an exemption from registration
under such act. Any
determination in this connection
by the Committee shall be final,
binding, and conclusive. The
Company may, but shall in no
 
   
event be oblig
  ated to, register
any securities covered hereby
pursuant to the 1933 Act. The
Company shall not be obligated to
take any affirmative action in
order to cause the exercise of
the Option or the issuance of
securities pursuant thereto to
comply with any law or regulation
of any governmental authority.
As to any jurisdiction that
expressly imposes the requirement
that the Option shall not be
exercisable until the securities
covered by such Option are
registered or are exempt from
registration, the exercise of
such Option (under circumstances
in which the laws of such
jurisdiction apply) shall be
deemed conditioned upon the
effectiveness of such
registration or the availability
of such an exemption.
The Company will file and
maintain a registration statement
on Form S-8 for the shares
subject to this grant from a date
that is prior to the date the
Option first becomes exercisable
until the Option is fully
exercised or otherwise
terminates.
 
   
Withholding Taxes
  You agree, as a condition of this
grant, that you will make
acceptable arrangements to pay
any withholding or other taxes
that may be due as a result of
the exercise of your Option or
your acquisition of Stock under
this grant. In the event that
the Company determines that any
federal, state, local or foreign
tax or withholding payment is
required relating to this grant,
the Company will have the right
to: (i) require that you arrange
such payments to the Company,
(ii) withhold such amounts from
other payments due to you from
the Company or any Affiliate, or
(iii) withhold such amounts from
shares of Stock to be transferred
under this Stock Option Agreement
in an amount equal to the
withholding or other taxes due.
 
   
Retention Rights
  This Agreement does not give you
the right to be retained or
employed by the Company (or any
Affiliates) in any capacity.
 
   
Shareholder Rights
  You do not have any of the rights
of a shareholder with respect to
the shares of Stock subject to
this grant unless and until the
Stock relating to the Option has
been delivered to you.
 
   
Adjustments
  In the event of a stock split, a
stock dividend or a similar
change in the Company stock, the
number of shares covered by this
grant will be adjusted (and
rounded down to the nearest whole
number).
 
   
Applicable Law
  This Agreement will be
interpreted and enforced under
the laws of the State of
Delaware, other than any
conflicts or choice of law rule
or principle that might otherwise
refer construction or
interpretation of this Agreement
to the substantive law of another
jurisdiction.
 
   
Forfeiture of Rights
  The Company at any time shall
have the right to cause a
forfeiture of your rights under
this grant with respect to your
unexercised options (vested and
unvested) in the event you
violate Section 6 of the
Employment Agreement.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver
certain statutory materials
relating to this grant in
electronic form. By accepting
this grant you agree that the
Company may deliver a prospectus
and the Company’s annual report
to you in an electronic format.
If at any time you would prefer
to receive paper copies of these
documents, as you are entitled to
receive, the Company would be
pleased to provide copies.
Please contact the Corporate
Secretary to request paper copies
of these documents.
 
   
Change in Control
  Change in Control shall be deemed
to occur upon the consummation of
any of the following
transactions:
 
  1. the sale of all or
substantially all of the assets
of the Company to another person
or entity;
2. a merger, consolidation or
reorganization of the Company
with one or more other persons or
entities where the Company is not
the surviving entity unless all
or substantially all of the
individuals and entities who were
the beneficial owners,
respectively, of the combined
voting power of all classes of
stock of the Company, immediately
prior to such transaction
beneficially own, directly or
indirectly, more than 50% of the
combined voting power of all
class of stock of the entity
resulting from such transaction
(including, without limitation, a
corporation which as a result of
such transaction owns the Company
or all or substantially all of
the Company’s assets either
directly or through one or more
subsidiaries) in substantially
the same proportions as their
ownership, immediately prior to
such transaction; or
3. a merger, acquisition or
other transaction in which the
Company is the surviving
corporation that results in any
person or entity (other than
persons who are holders of 5% or
more of the stock of the Company
at the time the transaction is
approved by the shareholders and
other than any Affiliate)
acquiring beneficial ownership of
more than 50% of the combined
voting power of all classes of
stock of the Company, excluding
any change in voting control
arising as a result of the
conversion of Class “B” common
stock of the Company to Class “A”
 
   
common stock of the C
  ompany or
any distribution by RF Investors,
L.L.C. to any of its direct or
indirect owners, investors or
their respective affiliates
(within the meaning of Rule 405
of Regulation C under the 1933
Act).

By accepting a grant of Options, you agree to all of the terms and conditions
described in the Non-Incentive Stock Option Agreement Terms and Conditions.

3